Citation Nr: 0416099	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his girl friend


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 50 percent 
for the veteran's PTSD, denied a rating in excess of 10 
percent for tinea pedis, and denied entitlement to TDIU.  The 
veteran appealed and, in December 1999, the Board remanded 
the claim for additional development.

A hearing was held in October 1999 at the VA Central Office 
in Washington, D.C. before C.W. Symanski, who is the member 
of the Board rendering the final determination in this claim 
and who was designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  The Board 
denied the claims in a June 2002 decision, and the veteran 
appealed the Board's determination to the United States Court 
of Appeals for Veterans Claims (CAVC).  In January 2004, the 
Secretary filed a Joint Motion for Remand requesting that the 
Board's decision be vacated and remanded for consideration of 
additional issues.  By order dated January 29, 2004, the CAVC 
vacated and remanded the Board's June 2002 for readjudication 
of the claims in accordance with the terms of the Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Evidence submitted since the Board's June 2002 decision 
includes a July 2003 VA clinic record reporting that the 
veteran's psychological testing results were consistent with 
a severe level of anxiety, moderate to severe level of 
depression, and a moderate level of hopelessness.  The Global 
Assessment of Functioning (GAF) Score given at that time was 
45 which is consistent with psychological, social, and 
occupational functioning intermediate between serious to 
major in degree.  See Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994) (DSM- IV).  The Board is of 
the opinion that this evidence, when coupled with prior 
references to the veteran being totally disabled while 
receiving treatment for PTSD, requires a more current VA 
examination based upon review of the claims folder in order 
to determine the severity of the veteran's PTSD.  The Board 
notes that a VA PTSD examination obtained in May 2003 did not 
include a GAF score and, therefore, is inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).

On remand, the RO should send the veteran a VCAA letter which 
specifically advises him of his right to submit any and all 
evidence and/or information in his possession which he deems 
pertinent to his claims on appeal.  See 38 C.F.R. § 3.159(b) 
(2003).  The RO should also advise the veteran to report for 
VA outpatient treatment during his outbreaks of tinea pedis 
as that evidence would be pertinent in substantiating his 
claim for increased rating.  The May 2003 VA dermatology 
examination appears to have been conducted during an active 
period of infection, see Ardison v. Brown, 6 Vet. App. 405 
(1994)(VA skin examination should be conducted during an 
active stage if feasible), but further documentation by VA 
clinic records would help supplement the evidence of record.  
See generally Bruce v. West, 11 Vet. App. 405 (1998).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC, in Washington, DC for the following 
actions:

1.  The RO should send the veteran a VCAA 
letter which specifically advises him of (1) 
his right to submit any and all evidence 
and/or information in his possession which he 
deems pertinent to his claims on appeal and 
(2) to report for VA outpatient treatment 
during his outbreaks of tinea pedis.  The RO 
should also request the veteran to identify 
all private records of treatment for his PTSD 
and tinea pedis, if any.

2.  The RO should obtain the veteran's 
complete VA clinic records of treatment since 
March 2004.  

3.  Upon completion of all additional 
development, the veteran should be afforded VA 
psychiatric examination, with benefit of 
review of his claims folder, to determine the 
current severity of his PTSD.  All indicated 
tests, studies and interviews should be 
conducted.  The examiner should be provided 
the claims folder and a copy of this remand 
prior to examination.  The examiner is 
requested to provide a GAF score for the PTSD 
diagnosis and explain what the score 
represents.  The examiner is also requested to 
reconcile the conflicting GAF scores and 
assessments of employability of record by 
providing opinion as to whether it is least as 
likely as not that the veteran's PTSD renders 
him unable to secure or follow a substantially 
gainful occupation?  In the alternative, the 
examiner should provide opinion as to whether 
the veteran's PTSD markedly interferes with 
his employability?  Send the claims folder to 
the examiner for review, and request the 
examiner to acknowledge review of the claims 
folder in the examination report.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5103 and 
5103A, as well as 38 C.F.R. § 3.159, are fully 
complied with and satisfied.

5.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




